DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 03/28/2022 is acknowledged. Claims 1, 27 and 33 are amended; claims 8 and 31 are newly canceled and claim 42 is new. Claim 34 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 2, 17, 27, 33 and 42 are pending and under examination. 

Claim Interpretation
Independent claims 1 and 27 recite “determining the level”. The term “determining” is interpreted as “detecting” since the claims refer to “a sample obtained”, thereby suggesting that GDF9, BMP15 and/or cumulin levels are detected via some type of assay.
In addition, the claims recite “the level”. The recitation of “the” preceding a word in a claim may introduce lack of clarity where the claim contains no earlier mention of the word. However, in the instant case, the inclusion the definite article “the” preceding “level” of GDF9, BMP and/or cumulin is grammatically appropriate. Nevertheless, the claims could be amended to recite “detecting one or more GDF9, BMP15 and/or cumulin levels” or “determining one or more GDF9, BMP15 and/or cumulin levels”.

Objections/Rejections Withdrawn
Note: Any previous rejections of claims 8 and 31 are hereby withdrawn in response to Applicant’s amendment of those claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection to the specification because the title of the invention is not descriptive is withdrawn in response to Applicant’s amendment of the title to read: PREDICTING FERTILITY POTENTIAL COMPRISING MEASURING GDF9, BMP15 AND/OR CUMULIN.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment. Specifically, claim 33 has been amended to depend from claim 1.

Claim Rejections - 35 USC § 102
The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Beim (20150211068) is withdrawn upon further consideration. The ‘068 PGPUB was cited in error. The correct PGPUB is cited below in the updated and corrected rejections.  

The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Yurttas (20110071033) is withdrawn in response to Applicant’s amendment of the claims to include the limitation of now canceled claim 8, which was not included in this rejection.  

Claim Rejections - 35 USC § 103
The rejection of claim 27 under 35 U.S.C. 103 as being unpatentable over Conti et al. (20140371097) in view of Wu et al. (Reproductive Biology and Endocrinology 2012, 10: 116—on IDS filed 05/07/2020) is withdrawn in response to Applicant’s amendment. Specifically, claim 27 has been amended to recite “and wherein the sample is serum, plasma, urine and/or semen”, which Conti et al., who teach measurement in a culture medium sample, does not teach.

Likewise, the rejection of claims 27 and 33 under 35 U.S.C. 103 as being unpatentable over Conti et al. in view of Wu et al. as applied to claim 2, and further in view of Zhang et al. (PLoS ONE 9(6): e99393. doi:10.1371/journal.pone.0099393), is also withdrawn, since the primary reference does not teach the new limitation in claim 27.

The rejection of claims 1, 2 and 33 under 35 U.S.C. 103 as being unpatentable over Yurttas et al. (20110071033) in view of Zhang et al. (PLoS ONE 9(6): e99393. doi:10.1371/journal.pone.0099393) is withdrawn in response to Applicant’s amendment  of the claim to include the limitation of now canceled claim 8. 

Rejection Maintained
Claim Rejections - 35 USC § 101
The rejection of claims 1 and 2 under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more is maintained for reasons of record and upon further consideration. Specifically, claim 1 has been amended to incorporate the phrase: “wherein the sample is collected from a subject undergoing fertility treatment”, however, according to p. 17 of the instant specification, the broad term “fertility treatment” encompasses “altered family planning/treatment advice”, “altered patient management”, and “referral for additional diagnostic examination”, none of which rise to the level of a particular treatment or prophylaxis. Upon further consideration of the phrase “fertility treatment” and its meaning in light of the definition of the instant specification is not limited to forms of assisted reproductive technology or ART, which is defined as encompassing “artificial or partially artificial means” (see p. 16 of the instant specification). Rather, the phrase “fertility treatment” encompasses advice and further diagnostics, which amounts to “administering a suitable medication to a patient”. The recitation of a patient undergoing generic fertility treatment is not particular, and is instead merely instructions to “apply” the exception in a generic way. Thus, there is no administration step that integrates the mental analysis step (predicting fertility potential) into a practical application.

Response to Arguments
Applicant argues at p. 6 that claim 1 has now been amended to include a particular treatment.

This argument has been fully considered but is not found persuasive. Applicant refers to now canceled claim 12, which the examiner previously stated recited a particular treatment, however, that claim recited biological material collected during IVF or ICSI treatment, which is much more specific. As noted above, in light of the discussion of “fertility treatment” in the instant specification, upon further consideration, the phrase “wherein the sample is collected from a subject undergoing fertility treatment” may only refer to patients being counseled to begin a family or to undergo further testing. As such, the recitation is not particular and is instead merely instructions to “apply” the exception in a generic way. Thus, there is no administration step that integrates the mental analysis step (predicting fertility potential) into a practical application.

New Objections/Rejections
Claim Objections
Claim 17 is objected to because of the following informalities: the acronyms recited in line 2 should be spelled out followed by the acronym in parentheses as is done in claim 27.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 27 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 17 and 27 both list particular species of assisted reproductive technology, including ovulation induction, intra-cytoplasmic sperm injection, in vitro fertilization, intra-cytoplasmic sperm injection, in vitro maturation and frozen embryo transfer. Claims 17 and 27 also recite “or other assisted reproductive technology” immediately following the listing, which leads to confusion over the intended scope of the claim. It is not clear whether the listing of particular examples of assisted reproductive technology (ART) are mere preferences or whether they constitute limitations in the claim. Further adding to the confusion is the definition of ART in the instant specification (p. 16):
ART is a general term referring to methods used to achieve pregnancy by artificial or partially artificial means. Such methods include, but are not limited to, in vitro fertilization (IVF), intracytoplasmic sperm injection (ICSI), cryopreservation, intrauterine insemination (IUI), In Vitro Maturation (IVM), and frozen embryo transfer (FET). (Emphasis added by examiner).

Given this open-ended definition, it appears that the ART techniques recited in claims 17 and 27 are merely exemplary and that the claim encompasses unrecited ART methods. See MPEP 2173.05(d), which addresses exemplary language in claims and the confusion that may arise over the intended scope of the claim. Note that this issue could be addressed by amending claims 17 and 27 to delete the phrase “or other assisted reproductive technology”. 
	Claim 42 is rejected because it depends on an indefinite claim.

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beim (2015/0142331). Beim teaches assessing female infertility and egg quality comprising measuring the amount of certain biomarkers in serum, plasma or urine (see paragraphs [0005]; [0010]; [0029]; [0034]; [0243]), wherein said biomarkers include GDF9 and BMP15 (see Table 1 in paragraph [0043]; Table 4 in paragraph [0052]; Table 5 in paragraphs [0054]). For instance, paragraph [0005] the Beim PGPUB discloses:
In certain aspects, the invention provides a method for identifying a human subject as having an increased risk for infertility or premature menopause, including the following steps: 1) obtaining a sample from a patient; 2) conducting an assay on at least one infertility-associated biomarker; and 3) assessing risk to the patient of developing early-onset decrease in fertility.

Beim also teaches that “abnormal expression (over or under) of an infertility-associated gene product [i.e., protein]” can be measured via any known laboratory method (see paragraph [0127]). Finally, Beim discloses that samples were collected from female patients undergoing fertility treatment (see paragraph [0248]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Beim et al (2015/0142331) in view of Zhang et al. (PLoS ONE 9(6): e99393—of record). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Beim teaches assessing female infertility and egg quality comprising measuring the amount of certain biomarkers in serum, plasma or urine (see paragraphs [0005]; [0010]; [0029]; [0034]; [0243]), wherein said biomarkers include GDF9 and BMP15 (see Table 1 in paragraph [0043]; Table 4 in paragraph [0052]; Table 5 in paragraphs [0054]). For instance, paragraph [0005] the Beim PGPUB discloses:
In certain aspects, the invention provides a method for identifying a human subject as having an increased risk for infertility or premature menopause, including the following steps: 1) obtaining a sample from a patient; 2) conducting an assay on at least one infertility-associated biomarker; and 3) assessing risk to the patient of developing early-onset decrease in fertility.

Beim also teaches that “abnormal expression (over or under) of an infertility-associated gene product [i.e., protein]” can be measured via any known laboratory method (see paragraph [0127]). Finally, Beim discloses that samples were collected from female patients undergoing fertility treatment (see paragraph [0248]).
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Although Beim teaches that “abnormal expression (over or under) of an infertility-associated gene product [i.e., protein]” can be measured via any known laboratory method (see paragraph [0127]), they do not explicitly teach conducting and using an enzyme-linked immunosorbent assay, or ELISA. Zhang et al. teach that BMP15 can be measured with a commercially available ELISA (see p. 2, right column, paragraph under heading “ELISA for GDF9 and BMP15 Proteins”. It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the Beim PGPUB by using an ELISA to measure BMP15, as taught in Zhang et al. because an ELISA represents a simple substitution of one type of protein determination assay for another. The person of ordinary skill in the art would have been motivated to use an ELISA because such are commercially available and their function is well-known and understood in the art. Furthermore, the person of ordinary skill in the art could have reasonably expected success because Zhang et al. demonstrate that BMP15 can be effectively measured via ELISA (see p. 3, Figure 1).
Thus, the claims do not contribute anything non-obvious over the prior art.

Response to Arguments
Although Applicant’s arguments are addressed to now withdrawn rejections, they are relevant and addressed herein.

Applicant argues at p. 7 that Beim does not describe the measurement of protein infertility biomarkers, but rather identification of gene polymorphisms in genomic DNA associated with infertility. Applicant notes at pages 5 and 7 that the amended claims are directed to a method for predicting the fertility potential of a subject undergoing fertility treatment by measuring the level of a protein (GDF, BMP15 and/or cumulin) in serum, plasma, urine and/or semen.

This argument has been fully considered, but is not found persuasive. The broadest reasonable interpretation of claim 1 recites predicting fertility potential of a subject comprising “determining” either GDF9, BMP15 or cumulin levels, wherein the sample is collected from a subject undergoing fertility treatment. There is no active “measuring step”, contrary to Applicant’s assertion. There is no step in which the levels of GDF9, BMP15 and/or cumulin are compared to a control level(s), nor any step indicating how the “fertility potential” is predicted. The subject can be male or female since the GDF9, BMP15 and/or cumulin levels can be determined in semen. In the context of the extremely broad claims, “levels” simply means an amount or quantity. Further, the instant specification also contemplates determining RNA or DNA, thus the claims are not limited to measuring protein (see page 18 under “Assays, kits and devices”; also Figures 20-24). Applicant is arguing limitations not present in the claims.
Moreover, Beim et al. performed whole genome analysis to in “[s]amples collected from patients undergoing fertility treatment” to analyze possible genetic variations (see paragraph [0248]), thus, they measured levels). They also disclose biomarkers (see paragraph [0010] of Beim and colleagues):
In other embodiments, the biomarker is a gene product [i.e., protein]. In particular embodiments, the gene product is a product of an infertility-related gene. The gene product may be RNA or protein. Any assay known in the art may be used to analyze the gene product. In certain embodiments, the assay involves determining an amount of the gene product and comparing the determined amount to a reference.

See also paragraph [0005] of Beim et al., under the “SUMMARY”, in which they teach an embodiment that includes: “1) obtaining a sample from a patient; 2) conducting an assay on at least one infertility-associated biomarker; and 3) assessing risk to the patient of developing early-onset decrease in fertility. Finally, Beim teaches that “abnormal expression (over or under) of an infertility-associated gene product [i.e., protein]” can be measured via any known laboratory method (see paragraph [0127]).


Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649